IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 266 WAL 2020
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 BRADY COLLIN DISTEFANO,                        :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 26th day of February, 2021, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:


             Did the Superior Court err in reversing the order entered
             November 14, 2019, by departing from [the] standard of
             review for the admission or exclusion of evidence and so
             conflicted with binding precedent inasmuch as the Superior
             Court engaged in a de novo examination of the challenged
             evidence rather than reviewing the [t]rial [c]ourt’s exercise of
             discretion?